Moegan, J.
Zenon Labauve held two special mortgages upon a plantation owned by Mrs. Emily Woolfolk and Joseph B. Woolfolk. These mortgages were converted into judgments in August, 1865. The judgments were recorded on the day they were rendered. J. B. Woolfolk sold his interest in the mortgaged premises to Austin Woolfolk in September following. Labauve’s mortgage was not interfered with by this sale.
In January, 1868, Labauve issued a writ of fieri facias on one of his judgments. Under this writ the property mortgaged was seized and advertised for sale. Before the sale J. B. Woolfolk petitioned the United States Court here to be declared a bankrupt. The sale took place notwithstanding his surrender. Labauve became the purchaser. Austin Woolfolk is dead. His succession is represented by his executor. This' suit is instituted in order to make the. property purchased by Austin Woolfolk from J. B. Woolfolk subject to the mortgage Labauve held against it at the time it was purchased. The defense both as to the defendant and the intervenor is that J. B. Woolfolk was declared a bankrupt and Labauve’s debt was discharged.
We do not see how the discharge in.bankruptcy of J. B. Woolfolk can release Austin Woolfolk’s property from an incumbrance in favor of La-bauve, that property never having been before the bankrupt court, and Labauve’s security never having been affected thereby. The mortgage was on the property when Austin Woolfolk purchased it, and it is there now.
Judgment affirmed.